DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Solum (US 2010/0054512 A1) in view of Solum et al. (US 2014/0270211 A1) (herein after Solum2).
(1) Regarding claim 12:
Solum discloses a method comprising:
performing a radio communication at a first symbol rate with another electronic device using a first transmit power applied to a radio communication circuit (it is inherently the station and hearing aid is communicate using a symbol rate, para. 0056);
detecting an event triggering a change from the first symbol rate to a second symbol rate (link quality assessment is used for adjusting wireless communication includes adjusting a transmission power, adjusting a symbol rate, para. 0048; a decision metric is generated by the station, and when determined that the channel has a poor link quality, various embodiments reduce the symbol rate to maintain the link while lowering the overall throughput. If the channel's link quality is good or has improved, the symbol rate will increase to the extent permitted for the link quality, para. 0056-0057);
changing a physical layer (using a symbols which control the symbol rate contained in preamble or the sync word, para. 0057) related to the radio communication from the first symbol rate to the second symbol rate (link quality assessment is used for adjusting wireless communication includes adjusting a transmission power, adjusting a symbol rate, para. 0048; a decision metric is generated by the station, and when determined that the channel has a poor link quality, various embodiments reduce the symbol rate to maintain the link while lowering the overall throughput. If the channel's link quality is good or has improved, the symbol rate will increase to the extent permitted for the link quality, para. 0056-0057); and

wherein the first transmit power is different from the second transmit power (If it is determined that the channel has a poor link quality, various embodiments increase RF power to maintain the link while maintaining the overall information throughput, various embodiments reduce the gain and linearity of the hearing aid's receiver to reduce the overall power consumption of the hearing aid when the link is of sufficient quality to warrant a reduction in receive performance, para. 0055, it is inherently the lowered transmission power is different from the lower than the previous transmission power).
Solum discloses the device and the peripheral communicator can be connected via wireless communication such as Bluetooth or WIFI (para. 0029); but fails to disclose 
However, in the same field of endeavor, Solum2 disclose battery operated hearing aid configured to communicate with another device using Bluetooth Low Energy (BLE) (abstract).
It is desirable to have at least one of the radio communication at the first symbol rate or the radio communication at the second symbol rate is a Bluetooth low energy (BLE) communication because it provides the benefit of reducing power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to employ the teaching of Solum2 in the device of Solum for the benefit of improving power efficiency.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Solum (US 2010/0054512 A1) in view of Carpenter et al. (US 2018/0115686 A1) and Solum et al. (US 2014/0270211 A1) (herein after Solum2).
Solum discloses an electronic device (the station, para. 0054) comprising:
a radio communication circuit (circuit of the station (communicator) as shown in figure 8) and configured to support radio communication using a short range wireless communication protocol with a neighboring electronic device (the device and the peripheral communicator can be connected via Wireless communication such as Bluetooth or WiFi, para. 0029); a processor electrically connected to the radio communication circuit (controller 824 as shown in figure 8); and a memory arranged in 
perform a radio communication at a first symbol rate with the neighboring electronic device using a first transmit power applied to the radio communication circuit (it is inherently the station and hearing aid is communicate using a symbol rate, para. 0056),
change, when detecting an event triggering a change from the first symbol rate to a second symbol rate, from the first symbol rate to the second symbol rate (link quality assessment is used for adjusting wireless communication includes adjusting a transmission power, adjusting a symbol rate, para. 0048; a decision metric is generated by the station, and when determined that the channel has a poor link quality, various embodiments reduce the symbol rate to maintain the link while lowering the overall throughput. If the channel's link quality is good or has improved, the symbol rate will increase to the extent permitted for the link quality, para. 0056-0057),
perform a radio communication at the second symbol rate with the neighboring electronic device using a second transmit power applied to the radio communication circuit (link quality assessment is used for adjusting wireless communication includes adjusting a transmission power, adjusting a symbol rate, para. 0048; If the link from a station to a hearing aid (downstream link) is good, the station can lower its output power based on downstream link quality metrics in order to reduce its power consumption and potential interference with other such devices within range. The hearing aid may decide 
wherein the first transmit power is different from the second transmit power (If it is determined that the channel has a poor link quality, various embodiments increase RF power to maintain the link while maintaining the overall information throughput, various embodiments reduce the gain and linearity of the hearing aid's receiver to reduce the overall power consumption of the hearing aid when the link is of sufficient quality to warrant a reduction in receive performance, para. 0055, it is inherently the lowered transmission power is different from the lower than the previous transmission power).
Solum discloses the device and the peripheral communicator can be connected via wireless communication such as Bluetooth or WIFI (para. 0029); but fails to disclose (a) wherein at least one of the radio communication at the first symbol rate or the radio communication at the second symbol rate is a Bluetooth low energy (BLE) communication; and (b) the electronic device comprising a housing for housing the radio communication circuit, the processor and the memory.
With respect to (a), in the same field of endeavor, Solum2 disclose battery operated hearing aid configured to communicate with another device using Bluetooth Low Energy (BLE) (abstract).

With respect to (b), Carpenter discloses a housing for circuit including a processor, memory for communication (para. 0063).
It is desirable for the electronic device to have a housing for housing the radio communication circuit, the processor and the memory because it increase the portability and protection of the radio communication circuit, the processor and the memory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Carpenter in the electronic device of Solum and Solum2 for the benefit of improving the portability and protection of the radio communication circuit, the processor and the memory.

Allowable Subject Matter
Claim 17 is allowed.
Claims 2-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The present invention describes an electronic device, comprising a housing; a radio communication circuit arranged in the housing and configured to support Bluetooth low energy (BLE) communication using a short range wireless communication protocol with a neighboring electronic device; a processor arranged in the housing and electrically connected to the radio communication circuit; and a memory arranged in the housing and electrically connected to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform a BLE communication at a first symbol rate of 1 mega-symbols per second (M sym/s) with the neighboring electronic device using a first transmit power applied to the radio communication circuit, change, when detecting an event triggering a change from the first symbol rate to a second symbol rate, the first symbol rate to the second symbol rate, and perform BLE communication at the second symbol rate of 2M sym/s with the neighboring electronic device using a second transmit power applied to the radio communication circuit, wherein the second transmit power corresponds to the first transmit power increased by a compensation value. The closest prior art, Solum (US 2010/0054512 A1) discloses a wire communication device having adaptive symbol rate and transmission power depending on link quality between a communicator and a hear aid; but fails to disclose change, when detecting an event triggering a change from the first symbol rate to a second symbol rate, the first symbol rate to the second symbol rate, and perform BLE communication at the second symbol rate of 2M sym/s with the neighboring electronic device using a second transmit power applied to the radio .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2016/0073220 A1) discloses a rate indication and link adaptation for long range wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/24/2021